Citation Nr: 0808687	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a shell fragment would 
of the left groin with fibromyositis and retained foreign 
body.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran asserts that his service-connected residuals of a 
shell fragment wound to the left groin with fibromyositis and 
retained foreign body warrants a higher rating then the 
current 10 percent.  

In January 2005, the veteran had a VA examination that 
discussed his scar; however, it did not detail the cardinal 
signs and symptoms of muscle disability: the loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  In 
addition, there was no evidence of tests for strength and 
endurance.  

Therefore, the RO should arrange a VA examination for the 
veteran in order to determine the current severity of his 
service-connected residuals of a shell fragment wound to the 
left groin with fibromyositis and retained foreign body.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In compliance with the recent decision of Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008), the RO 
should notify the veteran that: (1) to substantiate such a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which he is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
him demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson 
and Vazquez-Flores v. Peake, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
residuals of a shell fragment wound to 
the left groin with fibromyositis and 
retained foreign body.  The claims file 
must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of his service-connected 
residuals of a shell fragment wound to 
the left groin with fibromyositis and 
retained foreign body.  The examiner's 
report should include but is not 
limited to the muscle group that is 
involved and details of the cardinal 
signs and symptoms of muscle 
disability: the loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  In addition, any entrance 
and exit scars that indicate the track 
of the missile through important muscle 
groups.  Also, the results of tests for 
strength and endurance compared with 
the sound side demonstrating positive 
evidence of impairment.  

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


